                  Case 1:18-cr-00328-KPF Document 419-1 Filed 11/25/20 Page 1 of 2




From:                            Nicholas, Max (USANYS)
Sent:                            Thursday, July 23, 2020 11:38 AM
To:                              Justin Weddle; Griswold, Andrea (USANYS); Naftalis, Joshua (USANYS)
Cc:                              Tarlowe, Richard; Finzi, Roberto; Alexandra Shapiro; Julia Catania
Subject:                         RE: FOIA collection


Justin, no problem. We have confirmed with our office’s records and information management specialist that our office
produced the Redline to EOUSA.

From: Justin Weddle <jweddle@weddlelaw.com>
Sent: Wednesday, July 22, 2020 4:30 PM
To: Nicholas, Max (USANYS) <MNicholas@usa.doj.gov>; Griswold, Andrea (USANYS) <AGriswold@usa.doj.gov>; Naftalis,
Joshua (USANYS) <JNaftalis@usa.doj.gov>
Cc: Tarlowe, Richard <rtarlowe@paulweiss.com>; Finzi, Roberto <rfinzi@paulweiss.com>; Alexandra Shapiro
<ashapiro@shapiroarato.com>; Julia Catania <jcatania@weddlelaw.com>
Subject: Re: FOIA collection

Thank you for this Max. Would you please confirm whether the document you refer to as the Redline was or was not
provided to EOUSA by the SDNY?

 Justin S. Weddle
 +1-212-997-5518 (o)
 +1-347-421-2062 (m)



weddlelaw.com


From: "Nicholas, Max (USANYS)" <Max.Nicholas@usdoj.gov>
Date: Wednesday, July 22, 2020 at 2:20 PM
To: Justin Weddle <jweddle@weddlelaw.com>, Andrea Griswold <Andrea.Griswold@usdoj.gov>, Joshua
Naftalis <Joshua.Naftalis@usdoj.gov>
Cc: "Tarlowe, Richard" <rtarlowe@paulweiss.com>, "Finzi, Roberto" <rfinzi@paulweiss.com>, Alexandra
Shapiro <ashapiro@shapiroarato.com>, Julia Catania <jcatania@weddlelaw.com>
Subject: RE: FOIA collection

Justin,

Hope this finds you well. The documents produced at Bates 26399 to 26430 on June 26, 2020 constitute all of the
documents that AUSA Naftalis identified as potentially responsive to the FOIA request, all of which he provided to
Associate US Attorney McEnany on March 9, 2020. For the avoidance of any doubt, all of the documents AUSA Naftalis
provided to Associate US Attorney McEnany included the attachments to these identified emails, including what the
Government has referred to in its June 19 and July 16 briefing as the “Redline.” Together with this email, we produce
the full set of documents with attachments that AUSA Naftalis provided to Associate US Attorney McEnany; they are
Bates 26435 through 26484.




                                                          1
                 Case 1:18-cr-00328-KPF Document 419-1 Filed 11/25/20 Page 2 of 2

From: Justin Weddle <jweddle@weddlelaw.com>
Sent: Tuesday, July 21, 2020 5:08 PM
To: Nicholas, Max (USANYS) <MNicholas@usa.doj.gov>; Griswold, Andrea (USANYS) <AGriswold@usa.doj.gov>; Naftalis,
Joshua (USANYS) <JNaftalis@usa.doj.gov>
Cc: Tarlowe, Richard <rtarlowe@paulweiss.com>; Finzi, Roberto <rfinzi@paulweiss.com>; Alexandra Shapiro
<ashapiro@shapiroarato.com>; Julia Catania <jcatania@weddlelaw.com>
Subject: FOIA collection

Dear Max, Andrea, and Josh,

I am following up on your letter of July 16, 2020 (ECF 390), in which you state that the “[o]n June 26, 2020, the
Government produced to the defendants the complete set of materials that AUSA Naftalis identified as responsive to
the FOIA request,” and that “government will re‐produce to the defendants this complete set of materials.” As I
understand it from the government’s prior representations, the June 26, 2020 production included additional materials
beyond the “complete set of materials” “that AUSA Naftalis identified as responsive to the FOIA request.” We request
that you only re‐produce to us the complete set of materials that AUSA Naftalis identified in March 2019 as responsive
to the FOIA request, and that you not re‐produce to us any other materials that were included in the June 26, 2020
production. It would be most helpful to have this production well prior to our conference on Friday. Thank you.

Justin S. Weddle
+1-212-997-5518 (o)
+1-347-421-2062 (m)



weddlelaw.com




                                                           2
